Order affirmed, without costs, on the Per Curiam opinion at the Appellate Division (48 AD2d 812).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Cooke. Judge Fuchsberg dissents and votes to reverse in the following memorandum: I would re*933verse on the well-written dissenting opinion by Mr. Justice Emilio Nunez at the Appellate Division, emphasizing that the fact that a departure from accepted medical practice occurs in a psychiatric rather than in a nonpsychiatric setting is only an element to be weighed along with all the other circumstances in a particular case and is not the premise for an application of different legal principles.